Citation Nr: 1807933	
Decision Date: 02/07/18    Archive Date: 02/20/18

DOCKET NO.  11-09 090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

Entitlement to service connection for a groin disability, also claimed as pain and popping of the bones on both sides of torso and/or arthritis of the torso and groin.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Brozyna, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1976 to October 1980 and from January 1982 to April 1983.
This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

The Veteran indicated in May 2012 that he did not want a hearing before the Board.  

In May 2017, the Board remanded the Veteran's service-connection claim for a groin disability for further evidentiary development.  The Board also remanded an increased rating claim for a left ankle disability so that the AOJ could issue the Veteran a Statement of the Case.  The AOJ has returned the Veteran's service-connection claim to the Board, but has yet to issue a Statement of the Case addressing the increased rating claim for the ankle.  Notably however, a review of the file demonstrates that the AOJ is developing the increased rating claim, and that the Veteran's January 2017 notice of disagreement has been acknowledged and is being acted upon.  As such, the Board will not assume jurisdiction of the issue at this time to simply remand it again for a Statement of the Case.  

For the reasons expressed below, this appeal is being REMANDED to the RO, via the Appeals Management Organization (AMO).  VA will notify the appellant if further action is required.


REMAND

While the Board sincerely regrets the delay, additional evidentiary development is required before the Board can adjudicate the issue on appeal.

In May 2017, a VA examiner indicated the Veteran had diagnoses of osteoarthritis in both hips and degenerative arthritis of both sacroiliac joints.  The VA examiner opined that he did not believe it was at least as likely as not (50% or greater probability) that the Veteran's conditions had their clinical onset during active service or were related to any in-service disease, event, or injury, to specifically include exposure to cold in the performance of the Veteran's duties as a warehouseman or during Marine Corps training exercises, which involved sleeping on the cold ground.  

The rationale provided by the VA examiner indicated that it is conceivable that the Veteran could have experienced transient, generalized muscular and skeletal aches while exposed to cold during active duty in the military service.  He noted that he was unable to locate any evidence that these aches and pains resulted in any type of permanent impairment or disability.  As to the cause, the examiner indicated that the Veteran's current complaints are more likely related to the diffuse degenerative arthritic disease involving his lower lumbar spine, sacroiliac joints, and hips.  The VA examiner noted an inability to locate any current evidence-based, peer-reviewed medical literature that would support a connection between exposure to cold and the development of degenerative arthritis. 

The examiner further opined that the Veteran's current arthritic condition is more likely related to the effects of advanced age, obesity, years of physical labor, and routine wear and tear on the body.  

In response to the May 2017 VA examination, the Veteran through his representative, contends that the examiner appeared to narrow the scope of consideration to only the Veteran's statement of injury sustained due to cold weather.  See the Veteran's November 16, 2017 Brief.  He further contends that the examiner appeared to insinuate that the Veteran's claimed disability was caused by his employment at the United States Postal Office (USPO).  Subsequently, the brief highlights that the Veteran's military occupation specialty as a warehouse clerk would be very similar to the work performed at the USPO.  The brief notes that it would be plausible that the Veteran's degenerative arthritis of the sacroiliac joints were initially caused by the strenuous duties of a warehouse clerk while on active duty and then further aggravated by his civilian occupation at the USPO.  The brief concludes with a request to grant benefits, or at the very least to obtain an addendum opinion addressing the possibility of the Veteran's groin disability starting during his active duty service due to strenuous duties of a warehouse clerk, and subsequently aggravated by his work at the USPO.  On remand, an addendum opinion addressing this contention should be obtained.
The Board adds that in August 2017, VA notified the Veteran that it had requested medical treatment records relevant to his claim from Dr. A.  See Notification Letter.  A Report of Contact noted the VA attempted to twice obtain these records in August 2017.  See VA 21-0820 Report of General Information.  In response to the August 2017 Notification letter, the Veteran reported that Dr. A passed away in June 2017 and that his medical records could not be released until a permanent doctor replaces him.  See a September 2017 VA 27-0820 Report of General Information.  In light of the above information, while on remand, additional attempts to obtain these records should be made.  

Accordingly, the case is REMANDED for the following actions:

1. Provide the Veteran the opportunity to submit, or 
authorize VA to obtain, any additional medical treatment records either private or VA, relevant to treatment received for his groin conditions, to include medical treatment records from Dr. A.  Associate all records obtained with the Veteran's claims file.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified.

2.  Once the record is complete to the extent possible, all pertinent evidence should be sent to a physician other than the May 2017 examiner for an addendum opinion addressing the etiology of the Veteran's groin disability.  The need for another examination is left to the discretion of the medical professional offering the addendum opinion.

Please note-the Veteran has specifically requested that the opinion be rendered by an orthopedic physician.  The AOJ should attempt to accommodate this request.  If an orthopedic physician is unavailable and the opinion must be provided by another physician, this should be made clear in the record.    

The reviewing physician should answer the following question:

For each diagnosed hip/groin disorder identified on examination in May 2017, is at least as likely as not (50% or greater probability) that the condition had its onset in, or is otherwise related to any in-service disease or injury.  The examiner should consider and comment upon the Veteran's assertion that his disability is related to the strenuous duties performed as a warehouse clerk, prior to his work at the USPO.

A detailed rationale for the opinion must be provided. 
The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as against it.

3.  Thereafter, readjudicate the issue on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case.  The Veteran and his representative should be afforded the applicable time period to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



	(CONTINUED ON NEXT PAGE)
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.



_________________________________________________
V. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252, only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).






